 

FOR THE NORTHERN DISTRICT OF TEXAS | 811" SYUIFIRICTOFTEXas
AMARILLO DIVISION

 

 

MAY ~7 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COU
§ By. .
Plaintiff, § sa
8
Vv. § 2:20-CR-121-Z-BR-(1)
§
MARCOS JOSE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 21, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Marcos Jose filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Marcos Jose was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Marcos Jose; and ADJUDGES Defendant Marcos
Jose guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will
be imposed in accordance with the Court’s sentencing scheduling order. The Court now refers the

issue of mandatory detention pending sentencing to the Honorable Magistrate Judge Lee Ann

Reno.

- TO ree
IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT

 
BACKGROUND

On April 21, 2021, Defendant pleaded guilty to Count Two of the Indictment, which
charges a violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), that 1s Possession with Intent to
Distribute Methamphetamine. ECF No. 34. The Honorable Magistrate Judge Lee Ann Reno
recommended that the plea be accepted. Id. Having accepted Magistrate Judge Reno’s
recommendation, Defendant has now been adjudged guilty of an offense for which a maximum
term of imprisonment of ten years or more is prescribed in the Controlled Substances Act. 21
U.S.C. § 801, et. seq.

ANALYSIS

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty plea if
the offense of conviction is among those listed in 18 U.S.C. § 3142(f)(1)(A)-(C). Section
3142(f\(1)(C) requires detention for a defendant adjudged guilty of an offense for which a
maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances
Act (21 U.S.C. § 801, et seq.), the Controlled Substances Import and Export Act (21 U.S.C. § 951,
et seq.), or chapter 705 of title 46.

The offense here, a violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), carries a maximum
term of imprisonment of 20 years. Thus, the offense subjects Defendant to mandatory detention
under Section 3143(a)(2). See United States v. Wright, No. 3:16-CR-373-M (30), 2018 WL
1899289, at *6 (N.D. Tex. Apr. 19, 2018).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants awaiting
imposition or execution of a sentence. The defendant must be detained unless “(A)(i) the judicial
officer finds there is a substantial likelihood that a motion for acquittal or new trial will be granted;
or (ii) an attorney for the Government has recommended that no sentence of imprisonment be

imposed on the person; and (B) the judicial officer finds by clear and convincing evidence that the
Additionally, a person otherwise “subject to detention under Section 3143(a)(2), and who meets
the conditions of release set forth in Section 3143(a)(1) or (b)(1), may be ordered released, under
appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional
reasons why such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c).

CONCLUSION

Having found Defendant’s offense is subject to mandatory detention under 18 U.S.C. §
3143(a)(2), the Court refers this matter to the Honorable Magistrate Judge Lee Ann Reno to
determine whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.

SO ORDERED,

May 7, 2021.

My

MA oe pees

ES DISTRICT JUDGE

person is not likely to flee or pose a danger to any other person or the community.” Jd.
UNITED STA

|

|

:
